 184DECISIONS OF NATIONAL-LABOR RELATIONS BOARDMontgomery Ward& .Co., IncorporatedandRetailClerksUnion Local No. 7, chartered by RetailClerksInternational Association,AFL-CIO. Cases27-CA-4091, 27-CA-4124, and 27-CA-4305September 30, 1976DECISION AND ORDERBY "MEMBERSFANNING, PENELLO, AND WALTHEROn February 25, 1976, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter General Counsel filed ex-ceptions and a supporting brief; Respondent filedcross-exceptions and a brief and also a brief in an-swer to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Administra-tive Law Judge and to adopt his recommended Or-der.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Montgomery Ward &1The Respondent and General Counsel have excepted to certain credibil-ity findings made by the Administrative Law Judge. It is the Board's estab-lished policy not to overrule an Administrative Law Judge's resolutions withrespect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrectStandard Dry WallProducts, Inc.,91 NLRB 544 (1950), enfd 188 F 2d 362 (C A. 3, 1951). Wehave carefully examined the record and find no basis for reversing his find-ingsThe Administrative Law Judge's Decision is corrected to reflect that fromJune 1974 to November 1974 Respondent had two line merchandisers, Law-rence Lewis and Michael Romancik, at its Fort Collins, Colorado, store,yielding a store staff at that time of five, not four, as the Administrative LawJudge found. The Decision is further corrected to reflect that at least oneemployee, Paul Bell, had a larger gross income for the year 1974 than De-partment Managers Watts, Hardeman, Hartfield, and Rosencrans.Upon careful consideration and detailed analysis of the evidence, theAdministrative Law Judge concluded that Watts, Hartfield, Hardeman, andRosencrans, all employed as department managers at Respondent's FortCollins, Colorado, store, were supervisors within the meaning of the ActWe have given equally careful consideration to the evidence pertaining tothe duties, authority, and responsibilities vested in each of these departmentmanagers and to the manner in which each in fact exercised his authority,especiallymsofar as this relates to the relationship each had with the em-ployees in his or her department, and, accepting the Administrative LawJudge's credibility findings, are satisfied that the record supports the Ad-ministrative Law Judge's determination of supervisory status.Co., Incorporated, Fort Collins, Colorado, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.MEMBER FANNING,concurring and dissenting:While I agree with my colleagues'- affirmance oftheAdministrative Law Judge's findings that Re-spondent violated Section 8(a)(1) of the Act in num-erous particulars set out in the Administrative LawJudge's Decision, I disagree with their further affir-mance of a number of dismissals of complaint allega-tions by the Administrative Law Judge and thereforeI file this dissenting opinion. Specifically, I disagreewith my colleagues' affirmance of the AdministrativeLaw Judge's failure to find that Respondent violatedSection 8(a)(5) and (1) of the Act on October 16,1974, by refusing to meet and bargain with the dulydesignated bargaining committee of the ChargingParty because that committee included DepartmentManagers Kenneth Watts, Terry Hartfield, and Ha-zelHardeman; that Respondent violated Section8(a)(3) and (1) of the Act on November 3 and -4,1974, by suspending and thereafter discharging De-partment Managers Watts, Hartfield, and Hardemanfor their refusals to remove union buttons while at,work; that Respondent coerced the employees in theselection of their bargaining committee in violationof Section 8(a)(1) of the Act on October 16, 1974, byrefusing to negotiate with the Charging Party bar-gaining committeeas long asit includeddepartmentmanagers; and that Respondent violated Section8(a)(1) of the Act on October 19, 1974, by threaten-ing departmentmanagerswith layoff should theyengage inunion activities. Central to each of thesedismissalsofcomplaintallegationsbytheAdministrative Law Judge was his conclusion thatDepartment Managers Watts, Hartfield, and Harde-man were supervisors within themeaning ofSection2(11) of the Act and thus that Respondent's variousactions directed toward them were not violations oftheAct. As- I conclude that Watts, Hartfield, andHardeman were employees, not supervisors, I findinstead that Respondent's various actions directedtoward them were violations of the Act 2While I discuss the three employees' status below,certain background facts are pertinent to note pres-ently.The record reveals that the Charging Partyfiled a petition for election at Respondent in Febru-ary 1974 seeking a unit of "all regularly employedfull-time and part-time employees" at Respondent'sstore in Fort Collins, Colorado. The parties thereaf-ter executed a Stipulation for Certification Upon2Imake no findingon whetherDepartment Manager George Rosencranswas also an employee within the meaning of theAct as I wouldnot find, inany event,that Respondenthad violatedSec 8(a)(3) of the Act with respectto him226 NLRB No. 33 MONTGOMERY WARD & CO.Consent Election in a unit comprising "all regularlyemployed full-time and part-time employees" but ex-cluding "professional employees, guards, store man-ager,operationsmanager,merchandisemanager,personnel manager and all other supervisors as de-fined in the Act." Department managers were notexcluded from this stipulation, which was signed forRespondent by its regional labor relations manager.Thereafter, the department managers' names wereincluded by Respondent on the eligibility list for theelection and they subsequently voted without chal-lenge in the election which the Charging Party won.Notwithstanding this, Respondent now contendsin this unfair labor practice proceeding that its de-partment managers, as a group, are supervisors with-in the meaning of the Act and the AdministrativeLaw Judge concluded that, with respect to Watts,Hartfield, and Hardeman, this contention was meri-torious. In arriving at this conclusion, the Adminis-trative Law Judge relied on an admixture of generalperceptions of the role of a department manager andspecific findings on the individual duties of the threedepartmentmanagersin question. I disagree withboth his general perceptions and his specific findings.Generally, the Administrative Law Judge notedthat therewere some100 to 115 employees in thestore, including some 16 to 20 department managers,and only 4 persons on Respondent's store staff.' Heconcluded that it would not be possible for the storestaff, actingalone,to administer such a work forcewithout an effective supervisory level, seemingly, thedepartment managers, intervening. The Administra-tive Law Judge concluded that without such a levelof authority the ratio of supervisors to employeeswould be outside the realm of business reality.At first blush, the Administrative Law Judge's ob-servation is quite appealing. I note, however,, the fol-lowing facts militating against this particular, obser-vation.First,Respondent's store manager, Stotts,indicated that he and his store staff were all to be onthe selling floor, observing the progress of the store,no lessthan 3 hours per day. Second, with respect tothe three department managers in question, their em-ployee complements consisted of two full-time em-ployees in Watts' department; one full-time and onepart-time employee in Hartfield's department; andone full-time and three part-time employees inHardeman's department, a not oy erwhelming num-ber of employees. Viewed from this perspective, asupervisory finding concerning these three employeescreatesan inordinatelyhighsupervisor-to-employeeratio.Additionally, what general authority the threehad was so circumscribed that, in situations where3As my colleagues note,there were,in fact,five persons on the store staff.185departments, as with Hartfield's, were grouped to-gether for administrative reasons, still, when the de-partment manager for one department was absent,the department manager for the other departmentdid not assume supervisory authority over thatdepartment's employees. The departments, with theirlow number of employees, may well have gone unsu-pervised in such situations. Thus, the supervisory ra-tio relied on by the Administrative Law Judge is sus-ceptible of more than one interpretation and is not asubstantial factor demonstrating supervisory statushere.The Administrative Law Judge also noted general-ly the myriad merchandising duties the departmentmanagerswere to perform. He found they called forthe exercise of independent judgment in many re-spects and, he noted that, whilesalespersonnel mightalso do these tasks, it was the department managerwho had responsibility for seeing that the variousmerchandising forms were completed.I note, however, that whatever merchandising du-ties,including buying, the department managers mayhave had, these duties, relating to the use of indepen-dent authority over goods, are not a substitute forshowing independent authority, or control, over per-sons.Our statute defines a "supervisor" as an indi-vidual having authority in various respects over "em-ployees,"not over goods. Thus, this factor isirrelevant in a discussion of the department manag-ers' possible supervisory status .4Next, the Administrative Law Judge creditedRespondent's store manager, Stotts, who indicated,according to the Administrative Law Judge, that "heviewed the three as supervisors," and he also creditedanother official of Respondent when he stated that"both Hardeman and Hartfield had total responsibil-ity for their departments ...." I would simply notethat the Administrative Law Judge here has seeming-ly credited views and conclusions offered by Respon-dent. The gist of Respondent's argument, however,must of course be, based on facts. Further, to theextent that the Administrative Law Judge relied at allon Respondent's self-serving declarations of Watts',Hartfield's, andHardeman's status, such declara-tions are severely undercut by Respondent's failureto earlier object to these three department'managers'inclusion on the eligibility list of the election heldhere.The Administrative Law Judge also generally re-lied on Respondent's "Retail Store DepartmentManager Manual" as an indicator of the three em-ployees' supervisory status. Respondent held regular4 The Administrative Law Judge noted this factor generallyand also re-lied on it with particular referenceto each ofthe department managers atissueAs Ideem the factorirrelevant,I do'not mention it further withrespect to each of thethree departmentmanagers. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDSaturday morning meetings for its department man-agers at which different aspects of the manual werediscussed and at which self-tests based on the manu-alwere given. After excerpting various portions ofthe manual in his Decision, the Administrative LawJudge concluded that the manual was "replete withprovisions" that brought the department managers"squarely within" the statutory definition of supervi-sor so that, if the department managers worked inconformity with the manual, they were supervisors.Unlike the Administrative Law Judge, I am notnearly so sanguine about what the provisions of thedepartment manager manual indicate. Statements inthe manual such as "Supervision is one of your re-sponsibilities as a Department Manager" indicatenothing. The test, as the Administrative Law Judgehimself elsewhere noted, is what these three depart-ment managers did, themselves, in their work. But,unlike the Administrative Law Judge who then ap-peared too caught up in various of the manual provi-sions, I am unwilling to be influenced in my decisionby certain alleged responsibilities Respondent's man-ual generally gives its department managers unless Isee those "responsibilities" reflected in the actual du-ties of the employees here at issue.'In addition to the general characteristics that theAdministrative Law Judge found each of the threedisputed department managers shared, he concludedthat, individually, their duties demonstrated their su-pervisory status.While I do not agree, I note that theAdministrative Law Judge has set out the facts con-cerning the status of the three department managers5As I believe the actual duties of the employees take precedence over theprovisions noted for them in the manual,I do not discuss the manual provi-sions at any length I note,in passing,however,that those provisions notedby the Administrative Law Judge, when read closely, indicate, at best, thatthe department managers are to direct and train their employees The ques-tion then arises,however, whether they are to do so"responsibly,"and onlyan analysis of their actual duties will show this Again,statements in themanual such as "You will be expected to handle petty grievances,settledisputes,sooth injured feelings."in fact,signify nothing The relevantconsiderations are "how"will this be accomplished and has it been accom-plished; will management back up the decisions of its department manag-ers'?The answers are not in the manual and,I submit,on this record, thatpower spelled out in certain portions of the manual has not been given thethree department managers.While it is unclear for how long the department manager manual hasbeen in existence,it is pertinent to note here Respondent's somewhat check-ered history of its own view of department managers as seen through van-ous Board proceedings.Here,Respondent is arguing that all its departmentmanagers are supervisors It also argued in the Board proceeding noted at198 NLRB 52 (1972)that Department Manager Evangeline Adams, whomit had discharged,was a supervisor However, in a proceeding at 187 NLRB956 (1971),Respondent'sposition was that Acting Department ManagerFrench,who was alleged to have engaged in an 8(a)(1) interrogation, was anemployee. And in another proceeding at 117 NLRB 1481(1957), Respon-dent contended that"department head" Franklyn Doak,who had filed adecertification petition,was an employee Conversely, in a proceeding at 93NLRB 640(1951),Respondent argued that"department head"ElizabethVictor, whom it had discharged,was a supervisor under the Act. Respon-dent's position on the status of department managers had clearly not beenthe hallmark of consistencyin dispute in his Decision. As I do not disagree withthe greater portion of his recitation- of the facts, I donot intend to restate them here, but rather I set forthmy differing conclusions based on those facts foundby the Administrative Law Judge, as amplified byother facts I may note here.With respect to Kenneth Watts, the departmentmanager in the carpet department, the Administra-tive Law Judge found-that Watts considered himselfthe head of his department; that heexercised inde-pendent judgment in his merchandising endeavors;that he was responsible for the overall operation ofhis department, including the scheduling of hours ofhis employees and their training; that he hired twoemployees; that he reprimanded 'an employee; thathe effectively recommended the choice of the carpetinstallermost often used by Respondent; that he ap-praised employees; and that he spent the bulk of histime in nonselling duties.The facts of record also yield the following conclu-sions, however.Watts' work schedules-were subjectto the approval and, on occasion, revision by highermanagement; Watts' directional responsibilities werein part a result of his admitted expertise in carpetsales and to that extent equate more with a trainingfunction than with one of responsible direction;whileWatts was instrumental in the hire of certainemployees, other of his hiring recommendations werenot followed;Watts at one time wanted to fire anemployee from the carpet department but' highermanagement refused the request and the employeewas not fired but instead, as higher management rec-ommended that an, evaluation reprimanding the em-ployee be done, Watts submitted such an evaluation;whileWatts did appraisals of employees, these ap-praisals were on occasion returned to Watts by high-ermanagement with instructions to revise the esti-mate onthe employee, usually a downwardestimatebeing sought by management.With respect to Terry Hartfield, the 'departmentmanager in the sporting goods department, the Ad--ministrativeLaw Judge concluded that Hartfieldcoordinated work schedules with another departmentmanager for the employees of their departments; wasentirely responsible for his department's profit mar-gin; directed salesmen in their work and made workassignments; made decisions calling for independentjudgment in the buying of merchandise; spent 40percent of his time in nonselling work; hired one em-ployee; and received a percentage overrideon salesmade in his department to compensate for his addedresponsibilities.The evidence also allows conclusions, however,that while Hartfield hired an employee, his recom-mendations in four or five other cases were not fol- MONTGOMERY WARD & CO.lowed.. Moreover, on occasion, employees were hiredinto his department without his- ever having inter-viewed these employees. Hartfield, as Watts, had anevaluation of an employee returned to him in orderto lower the evaluation.'With respect to Hazel Hardeman, the departmentmanager in the drapery department, the Administra-tive Law Judge concludedin essencethat Hardemaninstructed employees in her department on theirwork; scheduled employee hours; hired an employ-ee; evaluated employees in their work; "ran" her de-partment and was responsible for its meeting its salesgoals; and was told she was a supervisor.The evidence also establishes, however, that thework schedules submitted by Hardeman were some-times changed without her knowledge; that she wastold to reconsider an evaluation she submitted; thatwhile Hardeman was told by management that shewas a supervisor, an employee in her department,hired without Hardeman's knowledge, was never toldthat Hardeman was her supervisor; that she was themost experienced employee in the store in draperies;and that a portion of her directional duties related tothe function of training department employees in theknowledge of draperies.From the foregoing, I think it clear to state that,while the department managers were to scheduletheir employees' hours, these schedules were at timeschanged without the department managers' approv-al; that, while the department managers may have onoccasion hired an employee, there were numerousoccasions when their -recommendations in this areawere not accepted by higher personnel and, in Hart-field's and Hardeman's cases, employees were hiredinto their departments without their knowledge; thatno evidence was presented that the department man-agers' could fire any employee and, in the one in-stance when a department manager attempted to doso, he was rebuffed by higher management;I that De-partment Managers Watts and Hardeman were themost experienced employees in their respective areasand part of their directional functions, it can be in-ferred, were the result of their expertise and basicallyinvolved training in their specialities. These conclusions arehardly the stuff from which supervisoryfindings are made.Nor is the fact that the department managers com-plete employee evaluations here an indicia of super-visory authority. In fact, an in-depth view of the6 This was when Hartfield was department manager of another depart-ment. He did not have an opportunity to do an evaluation in the sportinggoods department before his discharger In October 1974, at the height of the controversy over the departmentmanagers' status, Store Manager Stotts told Harfield he could hire and fireemployees. I simply note the one attempt to fire by a department managerwas rejected outright by higher management.187practice of employee evaluations demonstrates howgenerally attractive Respondent's supervisory argu-ment is on the surface but how it falters under closescrutiny.Respondent in its brief argues that "[B]y comple-tion of a Performance Review Sheet, departmentmanagers periodically evaluate the performance oftheir salespeople . . . . The manager then discussesthe Review with the employee involved and the formis signed by both. If the Review is satisfactory, andrepresents productive work habits, the employee willbe given wage increases consistent therewith." Theimplication is that the appraisal is a supervisory toolof the department managers. However, it has alreadybeen noted that those appraisals submitted by de-partment managers have been returned by highermanagement for the purpose of reevaluating employ-ees along the lines suggested by higher management.Inote, further, that these evaluations are not dis-cussed by the department manager with the evaluat-ed employee until higher management has seen, andapparently put its imprimatur on, the appraisal. Fur-ther, and contrary to the thrust of Respondent's ar-gument, the appraisal's purpose is not to grant wageincreases. According to the store's former operatingmanager, David Douglas, who was generally creditedby the Administrative Law Judge, there is "no con-nection" specifically between an appraisal and awage increase. The purpose according to the testimo-ny of Douglas is to "review"the employee's perfor-mance." This review which apparently must first beapproved by higher management is, I conclude, ef-fectively supervised by higher management with thedepartmentmanager only the conduit of highermanagement's views of the-employee.8The Administrative Law Judge, however, foundthat each of the three department managers also wascharged by Respondent with running his or her de-partment and insuring the employees were engagedin productive work. It is apparently correct that thethree department managers were charged with seeingthat their respective employees were occupied atwork. In fact, Hartfield was chastised for not fulfill-ing this function regarding employee Skidmore, andtwo of the department managers, Watts and Harde-man, considered themselves the bosses of their re-spective departments. In most circumstances, thisfactor of presumably being held accountable, or "re-sponsible," for one's department is a fairly. substan-tial predicate for a finding that the person who isallegedly "responsible" is a supervisor under the Act.But in the particular circumstances of this case, IB I note withinterestthat on certain of the employee appraisalssubmittedintoevidence the section designated"Suggestions for Improvement" hasapparently been filled out by someone other than the reviewing departmentmanager- 188DECISIONSOF NATIONALLABOR RELATIONS BOARDcannot equate this alleged "responsibility" with theconcept of responsible direction under the Act. For,if one is truly endowed with the power of responsibledirection, then, when one wishes to evaluate an em-ployee, or reprimand an employee, one's authoritywould not be so circumscribed as was the depart-ment managers' herein, so that the above facts, whenaccomplished, were more correctly designated assporadic occurrences rather than as examples of thesupervisory authority delegated each departmentmanager.Iam well aware that if Watts, or Hartfield, orHardeman can be said to have possessed any one ofthe indicia noted at Section 2(11) of the Act, I wouldbe bound to find them supervisors under the Act. Ifind, however, that I cannot so conclude here. Rath-er, I think Respondent has cloaked these three with(1) a large degree of merchandising responsibilities,which I do not find to indicate supervisory status;and (2) an illusory authority which, at surface value,may tend toward a supervisory finding but which un-der close scrutiny cannot withstand a finding that thethree were employees.At this time, I return to a few facts, with additions,that I noted at the outset of this opinion. Respondentincluded these department managers on anExcelsiorlist and allowed them to vote without objection in anelection held on April 11, 1974. Notwithstandingthis, StoreManager Stotts, according to his testimo-ny, clearly considered department managers to be su-pervisors under the Act and indicated this was sim-ply company policy to so consider them. At the timeof the election, however, Store Manager Stotts hadbeen at the Fort Collins store for about 5-1/2-weeks,yet no challenge was made to the eligibility of thedepartment managers.9 Worthy of note also is thetimeRespondent first contended its departmentmanagers were supervisors. This occurred on July 9,1974, at the initial unfair labor practice hearing inthis proceeding, when it was alleged that Respondenthad violated Section 8(a)(3) and (1) of the Act withrespect to Department Manager George Rosencransand Section 8(a)(1) of the Act with respect to, at theleast,Department Manager Watts. General Counsel9Respondent recounts that before Stotts arrived in early March 1974 theprior store staff had assumed the duties of hiring and firing and had pre-cluded the department managers from performing these and other supervi-sory tasks. Stotts, according to Respondent's brief, "promptly began tobring the store into compliance with prescribed corporate policies and pro-cedures." (But see fn.10 for another.version of Respondent's corporatepolicies and procedure'sas viewed through the prism of its own actions,arguments,and contentions in unfair labor practice cases)This supposedlyincluded the Saturday morning training sessions by which Respondent, ac-cording to its brief,wished to"retrain the managers and to instill in themaccountability and responsibility in their jobs." Again, whileRespondentwas doing all this,it let these"supervisors"vote in the April election.was so unprepared for Respondent's contention atthe hearing that these department managers were su-pervisors that a continuance was granted to allowGeneral Counsel to prepare to meet Respondent's ar-gument. I am well aware of precedent, which I sup-port, which permits relitigation in an unrelated com-plaint case of supervisoryissuesdecided in a priorrepresentationproceeding.My recitation of theabove facts is not to attack that procedure. Rather, Iwish simply to demonstrate when it was apparentlythatRespondent first contended here that depart-ment managers were supervisors; i.e., when it wasfirst charged with a violation of the Act.10Based upon all the foregoing evidencein the in-stant case and the interesting history of the "depart-ment manager" at Montgomery Ward noted at foot-notes 5 and 10,supra,I am constrained to find thatthe department managers here are employees undertheAct. I am tempted to consider their status atMontgomery Ward as akin to that of an accordion,i.e.,Respondent can press in, note a few facts, anddevelop a theory that departmentmanagers are em-ployees; or, it can expand certain duties, add a fewflashes of apparent authority, and resultin a conten-tion that departmentmanagersare supervisors. Inthis case, however, I find the departmentmanagers'duties have not been made expansive enough by Re-spondent; that the three in question are employees;and that, accordingly, the evidence supports a find-ing that those various complaintallegations I notedat the outset of this opinion, which the Administra-tive Law Judge dismissed, have, in fact, been estab-lished as violations within themeaningof the Act,and I would so find.101 note the following as facts also:ifRespondent's contention is af-firmed here,the department managers are supervisors and their dischargeswere protected,but if theyare employees, then their discharges were clearlyunprotected.In prior cases involving Respondent and the issue of depart-ment managers(see also In.5, supra),Inote the following results: in 198NLRB 52, if Respondent's contentionre Adams heldup, she was a supervi-sor and herdischarge protected, in 187 NLRB 956, ifRespondent's conten-tion re French held up, he wasan employee and could not have engaged inan 8(a)(1) interrogation as alleged;in 117 NLRB 1481,ifRespondent'scontentionheld up re Doak,he was an employee and his decertificationpetitionwas valid; and in 93 NLRB 640, ifRespondent's contention held upre Victor,she was a supervisor and her discharge was no violation of theActThus,Respondent's checkeredhistory onits department managers'statusneverthelessyields a consistency,i e., if Respondent's contentions are up-held, Respondent never violates the Act regardless of what its departmentmanagersdo or is done to them byRespondent.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatterwas heard at Fort Collins, Colorado,on variousdatesbetween July 9, 1974, and November 13, 1975. The MONTGOMERY WARD & CO.original complaint in Case 27-CA-4091, issued on May 9,1974,' was based upon an original charge filed April 1 byRetailClerksUnion Local No. 7, chartered by RetailClerks International Association, AFL-CIO, hereinafterreferred to as the Union. The complaint alleged that Mont-gomery Ward&Co., Incorporated, hereinafter referred toas Respondent, violated Section 8(a)(1) of the National La-bor Relations Act, as amended, hereinafter referred to asthe Act: The original charge in Case 27-CA--4124 was filedby the Union on May 7. On June 10 the Regional Directorof the National Labor Relations Board (Board) filed anorder consolidating said two cases and filed an amendedconsolidated complaint 2 alleging that Respondent violatedSection 8(a)(1) and (3) of the Act. On September 12 saidRegional Director approved a settlement agreement in theaforesaid two cases. The original charge in Case 27-CA-4305 was filed by the Union on October 23. On December24 said Regional Director filed an order consolidating thethree cases named above and filed an amended consolidat-ed complaint (herein called complaint) stating that the set-tlement agreement was set aside because Respondent vio-lated Section 8(a)(1) and (3) of the Act after entering intosaid agreement, and alleging that Respondent violated Sec-tion 8(a)(1),(3), and (5) of the Act.All parties were-given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is now, and at all times material herein hasbeen, a corporation duly organized and existing under andby virtue of the laws of the State of Illinois, with an officeand place of business at Fort Collins, Colorado, engagingin the retail department store business. In the course andconduct of its business operations at the Fort Collins store,Respondent annually does a gross volume of business ex-ceeding $500,000,in value, and purchases and receives di-rectly from outside the State of Colorado goods and mate-rials valued in excess of $50,000. I find that- Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRetail Clerks Union Local No. 7, chartered by RetailClerks International Association, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.iAll dates herein are within 1974 unless stated to be otherwise.2Amended at hearing to add an 8(a)(1) allegation concerning DouglasMuir,alleged to be a supervisorIII.THE ALLEGED UNFAIR LABOR PRACTICES189A. TheBackgroundRespondent has maintained a store at Fort Collins forseveral years. The manager at times relevant herein is, andhas been,Charles Stotts, who began work as store managerMarch 4,1974. Stotts was told by his supervisors before hewas made manager at Fort Collins that the store should bedoing much better than it was doing,and he was exhortedto improve sales and profits.At thattime total employmentat the Fort Collins store was about 100 to 115, and therewere 16 to 20 department managers.'The store staff attimes relevant herein consisted of Lawrence Lewis, whowas store merchandiser prior to June 1974,line merchan-diser from June 1974 to November 1974, and operatingmanager from November 1974 to the present; DavidDouglas,who was operating manager from May 1971 toOctober 1974;and Bea Jorgenson,who was personnel as-sistantpriortoSeptember1974andpersonnelassistant/CAC manager(customer accommodation center)since September 1974. Douglas Muir is regional employeerelations manager, with an office in KansasCity,Missouri.Muir participated in some of Respondent's negotiationswith the Union.Muir's supervisor is a Mr. Scheidt; who iscorporate vice president in charge of labor and employeerelations,with an office at company headquarters in Chica-go, Illinois.General Counsel alleges that Respondent committedseveral'8(a)(1) violations,but the principal controversy in-volves four department managers. General Counsel con-tends that Respondent discharged three of the four, andrequired resignation of the fourth earlier than he voluntari-ly would have left, because of their union or other protect-ed activities.General Counsel also, contends that, in refus-ing to negotiate with the Union because three of said fouremployees were involved as negotiators,Respondent vio-lated Section 8(a)(5) of the Act. Respondent argues that thefour were supervisors,that the employee who resigned waspermitted to leave promptly after resignation in accor-dance with company practice, that it refused to negotiatewith the Union only because the three dischargees weresupervisors at the time of the negotiations,and that thethree were on the Union's negotiating committee,thus giv-ing Respondent cause to refuse to negotiate until the threeleft the room.Respondent further contends that the 8(a)(1)allegations involving supervisors-are without validity be-cause of supervisorial status.The four employees alleged by Respondent to be super-visors are KennethWatts, TerryHartfield,George Rosen-crans, and Hazel Hardeman(all are referred to herein bytheir last names).All four were active union supporters andopenly displayed that support by wearing union insignia.The Union filed a petition for election, which was held onApril 11.The Unionwon the election, and a brief prelimi-nary meeting was held on August 26 at the union office.The only business transacted on August 26 was the presen-tation of written union proposals to Muir by Dan Thorne 43 Five or six had nonsellmg departments.4Sometimesspelled Thorn 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDHartfield and Lois Miller, one of -Respondent's employees,were present at the time. The first bargaining session washeld on October 16. Present at the meeting were a Mr.Rafsky and Dan Thorne representing the Union; Stotts,Muir, Scheidt, and Douglas representing Respondent; andFrank Austin, Hardeman, Hartfield, and Watts repre-senting the employees.5 Respondent announced at themeeting that it would not bargain so long as departmentmanagers were present, since Respondent considered themto be supervisors. At the department managers' weeklymeeting the following Saturday, October 19, Stotts readfrom a prepared document Respondent's position that de-partment managers are supervisors, and Stotts informedthose 'present that department managers would not be al-lowed to participate in the union activities. The three dis-chargees involved herein were discharged November 3 and4 for continuing to wear union buttons while at work.B. The Question of Supervisorial StatusRespondent's Exhibit 2 is a voluminous document enti-tled "Retail Store Department Manager Manual" (manu-al),which has been in effect for some time and which wasin effect at all times relevant herein. The manual is dividedinto 11 sections, as follows: "(1) Department Manager'sJob; (2) Merchandising; (3) Merchandise Mathematics; (4)Operating; (5) Selling; (6) Sales Promotion and Advertis-ing; (7) Display; (8) Personnel and Training; (9) Manage-ment; (10) Glossary; and (11) Self Tests." Each depart-ment manager has one of the manuals, or has immediateaccess thereto, in his department.Since approximately the date of Stotts' arrival at theFort Collins store on March 4, 1974, Stotts has met with allthe department managers each Saturday morning. Thepurpose of the, meetings are to train and inform depart-ment managers. Respondent's principal teaching tool fordepartment managers is the manual, and weekly trainingsessions are held based upon the manual 6 All departmentmanagers are required to take the self-tests contained insection I1 of the manual,' many of which were coveredduring the Saturday morning meetings from May to No-vember 1974.Included among the many statements in the manual arethe following:Merchandising, operating, selling, and personnelhandling for your own department are your responsi-bility plus one more very important area of responsi-bility-customer service.[sec. 1, p. 3]In a friendly way he must be able to lead ratherthan drive his salespeople and all who are under hisjurisdiction. [sec. 1, p. 6]5 Employee representatives were elected to that position by the employ-ees6Department managers are provided with much other training materialSee, for example, Resp. Exh 16.Department managers also are required to take a yearly test given on anational basis (Resp Exh. 17). Lewis credibly testified that Watts andHardeman took the test, but he is not sure about Hartfield because the latterwas department manager of a nonselling department when the last test wasgivenThe test includes material on supervisory functions of departmentmanagersFrequently, he must use judgment _on merchan-dise-he must use his own aesthetic taste, his sense ofstyle, and his own appreciation of merchandise toreach a decision. [sec. 1, p. 6]The Department Manager, of course, is responsiblefor his own personnel but the store staff has the re-sponsibility of providing a carefully selected,, welltrained, properly supervised nonselling staff that iscompetent and loyal to the company and to their fel-low workers. [sec. 1, p._7]If your department showsan extremevariance fromthe national average, you should determine if -there isa legitimate reason or if,you were lax in some of yourmerchandising responsibilities. [sec. -2, p. 9],-You will be wise to make good use of the CorporateOffice and Regional Office guidance when budgetingyour department's sales. Iw addition to this guidance,you will need to consider the following factors in de-veloping your budgets:Personnel . . .What is your ability to get'the poten-tial sales from your department? Can you get sup-port of store management for your fair share ofsales promotion, advertising, and display, eeds? Doyou have the ability to train an effective sales forceto develop the maximum sales potential? Appraiseyour ability as a manager of people and merchan-dise. [sec. 2', p. 13]Whenever your department is overbought, you mustmake a careful analysis of each line of merchandise todetermine where your merchandising problems are.[sec. 2, p. 17]In your department you must decide how muchmerchandise you can profitably order with theamount of money you have to spend. [sec. 2, p. 18]A knowledge of Merchandise Mathematics will en-able you to use 'good judgment in making decisionsthat affect your department. [sec. 3, p. 3]You must- impress on your salespeople not to steeraway from and avoid customers bringing merchandiseback for refund-or exchange. [sec. 4, p. 46]Through skillful training of the "TEN POINTS OF PROFES-SIONAL SELLING" in your department; you can develop atruly professional salesperson from a totally inexperi-enced order taker. All that is required is effectivetraining, enthusiastic leadership, consistent follow-through and a good example set by you as a Depart-ment Manager. [sec. 5, p. 6]Ask yourself how your ordering, advertising, anddisplay can be improved; how you can use salespeoplemore effectively. Ask your selling staff for criticismsand suggestions. [sec. 6, p. 11]Temporary and part-time people should make up atleast 50% of your organization. Therefore, you.mustcarefully analyze your department's needs for thesetwo categories of sales personnel. [sec. 8, p. 4]The training manual "How to Recruit, Hire, andTrain for Peak Periods" TR 209 contains some veryhelpful tips particularly in the hiring of temporary andpart-time employees. [sec. 8, p. 4]-Since the performance of your department is depen- MONTGOMERY WARD & CO.191dent upon the combined competence, knowledge andskill of your entire organization, training of your peo-ple is oneof your most important responsibilities. [sec.8, p. 5]Coaching is a never-ending process which the De-partment Manager must start immediately after he hasgiven his employees their formal instructions. [sec. 8,p. 10]The Department Manager is to conduct a perfor-mancereview of each salesperson in his departmentaccording, to the following schedule: [sec. 8, p. 11]Supervision is one of your responsibilities as a De-partment Manager. [sec. 9, p. 19]As a supervisor, you must understand the principlesof human relations. You not only direct the work ofothers, you also solve problems, coach and counsel,motivate, set standards, appraise performance, andmaintain good human relations among your people.You will not be expected to get a perfect score in alltheseareas; no onewill.You will, however, be expect-ed to constantly improve the quality of your personalleadership. [sec. 9, p. 20]You will be expected to handle petty grievances, set-tle disputes, soothe injured feelings, correct stubbornbehavior, settle basic personality conflicts, schedulework,meet-tough deadlines, revive faltering enthusi-asm, and handle a variety of daily emergencies. Al-most all of these problems require the skill of handlingPEOPLESolving these human type problems, therefore,can be a real test of your character, experience, andleadership. [sec. 9, p. 22]As Department Manager, you are responsible notonly for, supervising other employees, but for perform-ingmerchandising, operating and selling functionsyourself.You must have a thorough knowledge ofmarkups,markdowns, figuring needs, insight bud-geting, potential overstock and problem merchandise,Maintainedgrossprofit, display, advertising, payrollexpense,promotional planning, training and selling'techniques. [sec. 9, p. 24]In short, the Department Manager whosaves timeby delegating, takes time to communicate exactlywhat he expects and continually trains his salespeopleto make sure that what they do will needa minimumof review before approval. [sec. 9, p. 29]Section 2(11) of the Act defines a supervisor as follows:It is clear,and found,that if the department managersherein worked in substantial conformity with the manual,they would be supervisors as that term is defined in theAct.However, the wording of the manual does not necessari-ly, in and of itself,resolve the controversy.A controllingfactor is the work actually performed by department man-agers.8 It is necessary,therefore,to review the facts thatwere established with certainty relative to the jobs of eachdepartment manager involved herein.1.Kenneth WattsWatts was an employee of Respondent for more than 5years and was manager of the carpet department morethan 4 years. For about 6 or 8 months after he took overthe department he worked alone; thereafter he had twofull-time employees.Watts testified that, during the time relevant herein, hiswork included the following: selling, overseeing contracts,looking over those that sell in the department, making surethat goods are ordered,9 ordering goods for individual car-pet orders, counting basic books each month, taking mer-chandisemarkups and markdowns, making out workschedules,10 initially approving changes in work schedules,in some instances interviewing prospective employees,"recommending on two occasions that employees be trans-ferred or terminated,12 reprimanding one employee at thedirection of management after Watts initiated a request forthe employee's termination,. making yearly work evalua-tions of employees in his department,'3 referring requestsfor days off to the operating manager after employeesmake initial requests to Watts,14 attending weekly depart-ment manager meetings, choosing the installer for individ-ual contracts,15 maintaining inventory control,16 approvinginstallation contracts, and having responsibility for floorcoverage by salesmen.Watts testified that-"I try to see that my employees cover.my floor is covered at all times .. _ .. " Relative to thetwo salesmen in his department, he said "I have the re-sponsibility to see to it that they conform to the workschedule set up . . .; "I may ask them [note: the sales-men] to help kind of straighten the department up or I mayask them to get things out of the back room ..."; "Yes,when we have training material, why I see to it that theyget the training material, and help them any way I possiblycan from experience." He further testified:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,transfer, suspend, lay off, recall, promote, discharge,assign, reward, or discipline other employees, or re-sponsibly to direct them, or to adjust their grievances,or effectively to recommend such action, if in connec-tion with the foregoing the exercise of such authorityisnot of a merely routine or clerical nature, but re-quires the use of independent judgment.The manual is replete with provisions, some of which arequoted above, that bring Respondent's department manag-ers squarely within the statutory definition of "supervisor."BMontgomery Ward & Co, Incorporated,198 NLRB 52 (1972),HarlemRiver Consumers Cooperative, Inc,191 NLRB 314 (1971)9 Subject to change by the staff10 Ir11Watts' recommendations for hire sometimes were followed and some-times were not followed (about 50/50)12Disapproved by the staff13Management made a change on one evaluation Watts said he madefrom four to seven appraisals while he was a department manager14Watts sometimes makes recommendations to the operating managerrelative to such requests15From among three under contract with Respondent The basic con-tracts establish prices to be charged on individual contracts16 Subject to change by the merchandisemanager 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.No. Do you try andencourage them and set cer-tain goals for them in sales?A.Well, I thinkthat Itry tohelp show them how toget into the home.In the carpeting business the salesare great big sometimes or little small sometimes, andyou mayhave a run in there for three or four dayswhenyou havemaybe fifty dollarsworthof sales in aday's time,or maybeyou mayhave two or three dayswhereyou hitsales for fifteen hundred, two thousand,twenty-five hundred.So I try to geta definite amountper quarter,not a definite amountper day.Q. But part ofyour jobas a department manager isto improve the sales in the carpet area, isn't that cor-rect?A. I would thinkitwas the responsibility of all theemployees to improve their sales.Q. Yes, to improve them,right?A. Right.Q. Andas such,the two salesmen in your depart-ment have that responsibility,isn't thatcorrect?A. That's right.Q. Andyou are responsible for them,isn't that alsocorrect?A. I'm responsible for the actsthat theydo, that'scorrect.Q. Andyou train them and assign them work andtry toencourage them to increase their sales,isn't thatcorrect?A. That's right.Watts testified that he has authority to make refunds andto approve local checks up to$100, and that it is the prac-tice for the salesmen in his department to come to him forsuch approvals.Watts said he talked with one of his salesmen,Paul Bell,before Bell was hired,and that he submitted a regular workappraisal on Bell.The approvalwas sent to the operatingmanager,who made some changes and returned it toWatts.Watts then discussed the appraisal with Bell andpointed out his shortcomings and areas'of his work thatneeded to be improved.Watts was sent twice each year to marketing meetingsheld in Kansas City and Denver.He was on a salary basisand was paid,in addition to his salary,an override of 1percent on all sales made in the department regardless ofwho made the sales. Salesmen and Watts work 40-hourweeks and punch timeclocks.Watts' salarywas $120 perweek,and his override averaged about $80 to $150 permonth.On one occasion(G.C. Exh.10) Stotts criticizedWattsbecause the latter's selling cost was too high.Watts ex-plained to Stotts that the reason was Watts' responsibilityto do much work in the department other than selling.Stotts then agreed to increase Watts' selling cost allowanceto 20 percent,as opposed to a rate of 6 to 9 percent forcommission salesmen.Watts acknowledged that,as of thedate of the incident(for 4 months ending May 1974), hewas spending 83.9 percent of his time at jobs other thanselling.Those jobs included approval of installation con-tracts, ordering carpets for sales made by salesmen,stock-ing the department,counting basics,and cutting carpets.DiscussionIt is noted at the outsetthat,during the period of timerelevant herein,Respondent had a store staff of four, in-cluding the store manager, operating manager,merchan-dise manager, and personnel assistant.There was a total of100-to115 employees,including16 to20 department man-agers, of which 5 or 6 were managers of nonselling depart-ments. It isfurther noted thatno department discussed bywitnessesduring thehearing herein was without a manag-er, althoughthere were instanceswhereintwo or three con-tiguous departmentswereplaced under one manager, orsome work was consolidated for administrative efficiency.In those instanceswork scheduleswere arranged in suchmanner that a manageralwayswas available on the floor.The evidence shows that, whensuch arrangements weremade, the individual departments retained their autonomyand no departmentmanagertherebybecame a supervisorof another department manager-or of the employees of an-otherdepartment.It is quite clear fromthe recordthat the store staff of 4persons could not, actingalone, effectivelyadminister ap-proximately100 to115 employeesengaged in this complex,busyretail establishment:Thatratio of supervisors to em-ployees clearly wouldbe outside the realm of realism andbusiness requirements.17 Itwas essentialthat some personin authority be availableat all times` `to act as a conduitbetween Respondentand the publicfor such purposes asfloor coverage,approval of checks and refunds,provisionof merchandise,supervision of customer complaints, and ahostof other tasks. That conduitis the department manag-er. If no such position existed,the salespeople would oper-ate withouteffective supervision, since the staff necessarilylimits itself for the mostpart to theoverall operation of thestore.By thesame token,department managers are effec-tive only if authorityisdelegatedto them,including au-thority todirect theworkof salespeople.The factthat thedepartmentmanagers involved herein were responsible forrelativelysmall departments,with only afew employees insuch departments,is immaterial 18 if, as a matter of fact,the department managers supervisedthose employees andif,withoutsuchsupervision, the employees would have nosupervisor.Such is the case, asshown bythe testimony ofthe dischargees themselves.Thereisnothing in, the recordto show that the workof department managers of smalldepartments was under the supervision of, or treated dif-ferentlyfrom, the workof managers of larger departments.Muchtestimony was taken,and much argument devotedto, the requirementsofWatts formaintaining gross profit,ordering merchandise,counting basics, takinginventory,checking advertising,and otherclerical duties.GeneralCounsel and'his witnesses point to these chores as simpletasksthat any salesmancan, and sometimes does, perform.Respondent,on the other hand,contends that the tasks arenot simple, andthat they requiresubstantial exercise ofindependent judgment.Althoughthe record is somewhatconfusing becauseof thedetail involved in these tasks,17Bel-AirMart, Inc,203 NLRB 339 (1973),Pennsylvania Truck Lines,Inc,199 NLRB641 (1972)18Henriksen,d/b/a Gibson Discount Center,191 NLRB622 (1971). MONTGOMERY WARD & CO.193some things are clear. First, they are far from simple. Theyare explained at great length in the manual, and in supple-mental training material frequently given to departmentmanagers.Second, the tasks are the subject of regulartrainingsessions,with tests, and are discussed in one formor another each Saturday at department managers' meet-ingsconducted by the store manager.i9 Third, althoughsomesalesmenoccasionally do participate in some of thetasks, it is clear from all the testimony that departmentmanagers,and they alone, are responsible for performingthe tasks or seeing that they are done. The fact that, insomeinstances, the completed documents are reviewedand initialed by a member of the staff is immaterial, sincesuch review is after the fact and only occasionally results inany change. Finally, General Counsel's position partially isbased upon the extent to which these clerical functionshave been reduced to their simplest form. The argument isthat such reduction has eliminated all independent judg-ment,resultingin department managers (Watts) becomingclerks who merely complete forms in simple, mechanisticmanner. However, that argument ignores two basic facts.(a) Independent judgment still must be exercised in severalways. Undisputed evidence and Watts' testimony showthat, for example,Watts assessed customer requirementson particular orders and selected an installer from amongthree that were available;20 he determined which goodswere to be sold at reduced prices or otherwise disposed of;he independently determined when goods were to be or-dered and in what amounts. Commission salesmen weregiven their allowances based solely upon Watts' authoriza-tion.Watts alone authorized payments to salesmen by ap-proving the outside call sheet. Watts independently adjust-ed customer complaints and authorized customer refundsfor defective merchandise. (b) Regardless of the details in-volved in preparing the reports and forms involved in hisdaily work, Watts still, by his own acknowledgment, wasthe person ultimately responsible for seeing that they wereprepared promptly and properly, and given to the staff asrequired. He also acknowledged that only he in the depart-ment'was authorized to sign the reports and forms and turnthem in to the office. The fact that Respondent has at-tempted to simplify the clerical requirements of depart-ment managers does not require a finding that Respondentthereby intended to, and did, reduce department managerstominor clerical employees who cannot be classified assupervisors 2119Attendance at such meetings is one indication of supervisory statusYankee Department Stores, Inc., a Subsidiary of Hartfield-Zodys, Inc., d/b/aZodys, Elkart, Indiana,211 NLRB 306 (1974);Bedford Discounters, Inc,204NLRB 509 (1972).20Watts' deep involvement in the installation contracts with outside firmsiswell recordedWatts testified that he took Larry Vanderheiden (Van'sFloor Covering) to management for the purpose of introduction as a possi-ble contractor (after Watts had already been using Vanderheiden on hisown initiative). Vanderheiden was engaged by Respondent and became itsprincipal installer. Prices were established by the basic contract, but Wattsalone approved frequent changes based upon customer requirements.Sales-men initially wrote installation contracts, but Watts approved all of them,and frequently changed them Watts' approval of installation invoices trig-gered payment to the installer.Watts accompanied salesmen to customers'homes and businesses,trained them in customer relations and installation,and instructed them in the preparation of installation contracts.Stotts testified that he views Watts and the other depart-ment managers as supervisors. Of even greater weight is themanner in which Watts views himself. He made frequentreferences in his testimony to "my employees," "my com-missioned salesmen," "my department," "my payroll," andthe like. He left no doubt that he considered himself the"boss" of the department.Lewis also testified at length concerning Watts' dutiesand responsibilities. Lewis was a credible, conservative wit-ness. He testified as to Watts' frequent exercise of indepen-dent judgment in making buying decisions, deciding whichmerchandise should be cleared from his department, de-termining the merchandise to be promoted, displayingmerchandise, and deciding upon what merchandise to buywhile on trips to Kansas City and Denver.There were two commissionsalesmenin the carpet de-partment at times relevant herem (Bell and Kepford).Watts acknowledged that he was responsible for operationof the department; for maintaining an acceptable profitmargin for the department; for maintaining an acceptable(12-1/2 percent) profit on installation contracts; for sched-uling hours in such manner that the floor would be cov-ered at all times; for seeing that his salesmen properly weretrained;22 that he had authority to veto salesmen's selec-tions of installers; and that "it was up to me to see that itwas installed in the proper manner."Watts testified that he never hired or fired any employ-ee,23 but he testified to an active and effective part in thehiring of Kepford and Bell. 4 He said he never disciplinedany employee, but the record shows that he reprimandedKepford and attempted, albeit without success, to haveKepford transferred or discharged.Watts denigrated hisauthority relative to installation contracts, but the recordshows he regularly approved them after their preparationby salesmen,25 and it also shows his effective recommenda-tion of Van's Floor Covering as' an installation contrac-tor.26Watts testified that he prepared employee work apprais-21The general statements in the first three paragraphs hereof apply equal-ly to the discussions below concerning Hardeman, Hartfield,and Rosen-crans.22Watts testifiedA. I have went out and give him that training, I have also sent peo-ple with the other salesmen within the department for that trainingalso.Q If they had prior experience and knew the ropes?A. Yes, sir.Q But it was you who was primarily responsible to see that yourmen were trained?A. It was.Such responsibility is an indication of supervisorial status.Delchamps, Inc,210 NLRB 179 (1974).23Authority to hire and fire is not a requisite element of supervisorystatusAngeli's Super Valu,197 NLRB 85 (1972)24 Lewis credibly testified that Watts alone made the decision to hire GregSeaton for the carpet department as a replacement for Kepford,after Sea-ton was laid off from the sporting goods department.25 Lewis' initials on several installation folders were placed there afterexecution of the contracts and for purposes not related to this controversy.Watts' authority to approve these contracts was rescinded on a date uncer-tain, but apparently in August.Since Watts was ill and off work 8 weeks inAugust, September, and October, it is inferred that rescission of this author-ity was related to Watts' illness,26 In the year 1974 Van's Floor Covering was used by Respondent morethan any other installation contractor 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDals on four to seven occasions. Bell-'s appraisal (Resp. Exh.25) includes "suggestions for improvement" on the reverseside thereof, which Watts testified were not written by him.However,Watts acknowledged his signature on the ap-praisal.Finally,Watts' agreement that, as of May 1974, 83.9 per-cent of histimewas spent in nonselling activities is of con-siderable weight. In view of Watts' acknowledged adminis-trative duties and responsibilities, it is apparent that hespent most of his time at jobs other than selling. He agreedthat he was responsible for floor coverage, all the paper-work of the department, approval of all installation con-tracts, "looking over those that sell in the department,""making surethat goods are ordered," training employ-ees,27preparing employee work appraisals, and other activ-ities.Obviously, much of Watts' nonselling work was of asupervisorial nature.Based upon the foregoing, it is clear, and found, thatWatts was a supervisory employee at all times relevantherein, and therefore was outside the provisions of theAct 2s2.Hazel HardemanHardeman first was employed by Respondent in 1963.From prior to April 1974 until August 1974 she was man-ager of the drapery department. After August 1974 she wasmanagerof the (combined) drapery andlinendepartment.During the time relevant herein, three part-time employeeswere in the combined department (hereinafter referred toas department). They were Terry Stumf, Deedee Rem, andElaine Schmicht. In addition, Twilla Johnson was hired inSeptember as a full-time decorator. Stumf worked 28 to 32hours per week, Rem 15 hours, Schmicht 24 to 28 hours,and Johnson 40 hours.Hardeman testified that her duties were "to help with thebasics,keep the department straightened, put out new mer-chandise, count the basics," and sell. She said she soldabout 85 percent of her time and that the employees did allthe same things she did. Hardeman made a studious, andobvious, attempt to avoid saying that she had any responsi-bility for her department, or did any work of more than avery minor clerical nature or selling. However, her testimo-ny, particularly on cross-examination, showed otherwise.Included in her statements were the following: "workedwith her [Johnson] as much as possible" while Johnson wasbeing trained. Half the time Stumf was in the department,Hardeman "was helping her." She made up the workschedules for employees in the department.29 She madework appraisals of Schmicht and Rem 3° She regularly at-27Watts alone was qualified to train salesmen in the regular work of thedepartment and in installation of carpets No one else in the store was soqualified.28David-Anna Corporation d/b/a Snyder Bros Sun-Ray Drug,208 NLRB628 (1974);Abitibi Corporation,198 NLRB 1249 (1972),John H Scheidel,193 NLRB 489 (1971),Peoples Service Drug Stores, Inc v NLRB,375F.2d 551 (C.A. 6, 1967);Gerbes Super Market, Inc,213 NLRB 803 (1974).29 Occasionally changed by the operating manager,sometimes withoutdiscussing the change with Hardeman.30 Hardeman said the signature on Resp Exh 26 is not hers,although shesaid she did make an appraisal of Schmrcht Hardeman said Douglas toldher to redo Schmrcht s appraisal but she refused to redo it.Hardeman saidRem was a student,and after she made out Rem's appraisal,she "went overtended the Saturday morning department managers' meet-ings.When thelinendepartment was added to Hardeman'sresponsibilities in August, she was told by Stotts "I ammaking you supervisor over linens." She attended approxi-mately 39 training sessions for department managers, thesessions being based upon the manual 31 She testified: As adepartment manager, she was responsible for achieving acertainmeasure of sales and profits; she was responsibleformaintained gross profit and for markups and mark-downs; she was responsible for, and initiated, markdownsor sales to move old or defective merchandise; she wastrained in computation of maintained gross profit becauseshe ran the department; she had girls in the departmentwho worked for her; she had responsibility for the girls"To see that they kept up with the daily chores,basics,housekeeping,taking care of the customers,making sales,et cetera." "Department managers are supposed to main-tain the gross profit and keep up with the work that isassigned. And to see that the girls also do the same thing.We do it together." She said she knew more than anyoneelse in the store about draperies, and Stotts and Lewis re-lied on her. She said: she trained Johnson in decorating;32when she was out of the store, she left notes in the depart-ment instructing the girls in the work they were to do; shegave oral instructions to the girls in her department; andwhen girls had grievances or complaints they came to herfirst, then Hardeman sent them to the office. "[W]hen Ifirst started as department manager, they told me I wouldget one percent and that would be like as my bonus forcounting basics. You know, doing all of this necessarywork that had to be done in the department, as being adepartment manager." Her override of 1 percent totaledabout $100 to $150 per month.CatherineWillard testified that shewas a salesgirl inHardeman's drapery and linen department from October1973 until August 1974. Her testimony is credited. She tes-tified that she did not talk with Hardeman before beinghired, that frequently she was alone on the floor, that sheadvised only Douglas when she was ill and unable to cometo work, and that she never was told that Hardeman washer supervisor. She further testified that she secretly wentit"with Rem and her teacher "so that the teacher would know how she[Rem] was progressing "31When first asked about such training, Hardeman strongly denied sheever received any lessons She changed her testimony after being confrontedwith her signed attendance slips, Resp Exh 30A-LL.32 Lewis credibly testifiedQ Mr Lewis,what responsibilities,ifany, did Hazel Hardemanhave in the training of the people that worked in her department?A.Well, I would haveto answer that question in the same respect asKen Watts.Again, Hazel was the only expert in drapery in the storeTherefore,in order to sell drapes in the drapery department, I wouldassume shewould haveto show them. Just because I wasn't there andwatched her show them-she was theonly draperyperson in the FortCollins storeAs a matter of fact, she was the only person in the FortCollins store who knew anything about selling draperies.So, her re-sponsibility in training would be to train her people 100 percent in themerchandise content in the draperies department.Draperies is quitedifferent and it wouldn't take as much training in the bedding depart-ment.It is more of product knowledge,where to find things,that typeof thing Draperies is quite different as far as a technical aspect.Lewis also testified that custom order business constituted about 25 percentof the total drapery business in 1974 and that it was Hardeman's responsi-bilityto order those custom draperies MONTGOMERY WARD & CO.195toDouglas on several occasions to ask for transfer fromHardeman'sdepartment because she thought she wasbeing treated inequitably by Hardeman in theassignmentof hours of work. She said "The main discrepancy withHazel [Hardeman] and I was the fact that hours were con-flicting. I was getting to the point whereIwasworking allof the week nights, all of the Saturdays and Sundays in-cluded for nine months straight and it was very tiring forme." She testifiedthat thesalesgirls sometimesswitchedhours of work "with Hazel's consent." Concerning her day-'to-day work, Willard stated:A. Hazel was worried about if we wrote a ticket, theaccuracy with regard to a large order of draperies,when it was written up. She wanted accuracy and ad-dition errors, leaving out tax, this sort of thing andringingup of it.I think she brought up several instances of me dustmaking mistakes, errors and this type of thing.Q. Did she correct you on these errors?A. Sit down and explain to me, you know, "Youadded wrong here," or something like that.Jorgenson testified as follows:Q. Are you familiar with the circumstances underwhich Twilla Johnson was hired at the store?A. Yes.Q.Will you tell us about that, please.A. Twilla came into the store and made applicationsometimein mid June.Q. Of 1974?A. 1974. And I recognized her as being qualified forthe interior decorating job that was being hired for.And- so I set up an appointment for her to talk toHazel Hardeman, and they discussed her qualifica-tions.Q.When you say they, who was they?A. Hazel and Twilla discussed it.Q. And then what happened?A. Hazel came in and told me that Twilla would behiredas soon asthe decorating program was put intoeffect and the date for that had not been established.Q. And was the interior decorating program putinto effect?A. Yes, at sometime in September of 1974.Q.What happened at that time?A. Hazel said or she came in and gave me so and sodate that Twilla would be starting. Then I set up atraining schedule for her.Q. And she was hired?A. Yes.Hardeman denied Jorgenson's statements. Johnson wasnot called to testify. Jorgenson was an impressive witness.33As pointed out above, Hardeman's testimony is replete33 Jorgenson's testimony relative to hiring and training procedures wascorroborated by Douglas, who is credited elsewhere herein. Jorgenson cred-ibly testified that she gives new employees a store orientation lesson andtrains them in the operation of cash registers. All other training is left todepartmentmanagers.She said shescreensapplications for procedural com-pleteness,but twat interviewing is the responsibility of department manag-ers.with statements contrary to fact and evasions. Jorgenson iscredited.Stotts testified that Hardeman has gone to out-of-townpromotional meetings and there independently committedRespondent for the purchase of merchandise. Hardemandid not deny that statement. Stotts testimony is credited.DiscussionHardeman's contention that she never discussed workwith the salesgirls in her department effectively was dis-proved by General Counsel's witness Willard, who testifiedthatHardeman instructed the girls and was "worried"about inaccurate sales slips and explained errors to Willardon several occasions.Hardeman's statement that she had no authority in thescheduling of hours also was disproved by Willard, whoasked for a transfer because Hardeman inequitably wasscheduling Willard for excessive night and weekend work.Hardeman's statement that she had nothing to do withJohnson's hire was disproved by Respondent's witness Jor-genson,whose testimony withstoodcross-examination.Hardeman's testimony, on the other hand, did not with-stand cross-examination. Further,Hardeman acknowl-edged that she talked with Johnson before the latter's hireand advised her about the job that would be available.Hardeman acknowledged that she knew more than any-one in the store about draperies, and thatmanagement re-lied on her. She testified about her training of employees inher department; her evaluating the work of employees anddiscussing the evaluations;34 that she ran the department;that she once was told she was a supervisor; that she at-tended 39 trainingsessionsdevoted to the manual; that shewas responsible for her departmentmeeting goals; that sheinstructed employees both orally and in writing relative totheirwork; and many other areas of responsibility thatinvolved supervision of the salesgirls in her department,and exercise of independent judgment.Hardeman's effort to avoid being thought of as a super-visor was strenuous. That effort obviously was intended tomask the true nature of her work, and it therefore fairlycan be inferred that she knew she was considerably morethan just anothersalesgirl.The conclusion cannot be avoided that managementconsidered Hardeman to be the supervisor of the employ-ees in her department, that she considered herself to be theboss of the department, that the employees of the depart-ment considered her to be the boss, and that Hardemanexercised supervisory authority and independent judgmentas those terms are used in the Act 353.Terry HartfieldHartfield first was employed by Respondent in Decem-ber 1972. Later he was promoted to display manager,34 On at least one occasion, by her testimony.35Of parenthetical interest is the refusal of Hardeman and (as discussedbelow) Hartfield to redo appraisals condidered by management to be exces-sivelymagnanimous. Such defiance is not consistent with rank-and-file sta-tus It is consistent with a status of authority assumed by supervisors whoinsist that their appraisals will remain in the files as they made them 196DECISIONSOF NATIONALLABOR RELATIONS BOARDwhere he remained until June 27, 1974, at which time hebecame manager of the sporting goods department. Thesporting goods department had one full-time employee, be-sidesHartfield, and one part-time employee who workedabout 20 hours each week.BeforeHartfieldwas transferred to sporting goods,Stotts talked with him in the presence of Lewis and Doug-las.36Stotts, who is credited, stated "we discussed that [thedepartment manager's job] at quite length, of responsibili-ties, and went through numerous conversations about run-ning a department and handling the functions and details...." Hartfield said he would let Stotts know, and 2 or 3days later he agreed to take the job. Stotts told Hartfieldthat Lewis would work closely with him. Hartfield said heconsidered the job to be "a little bit more" than that of asalesman.He said he was Joyce Holland's "boss" when hewas display department manager, and that he perceivedthe job of sporting goods department manager "to be thatof a salesmanand a person who would be held responsiblefor the paperwork, for the mundane paperwork in the de-partment." That paperwork included "basics, the basic list,markdowns, markups, SFVD (inventory)." Hartfield testi-fied that he decided to take the job primarily because ofthe increased amount of money involved.37 He said he took2 days to decide because he was doubtful about the week-end work, the schedule variation, and the bookwork thatwould be involved in the new job.Hartfield worked in sporting goods a week and a half or2 weeks to learn the department, "until the previous de-partment manager's two-week notice had run out."As was the situation with Hardeman, Hartfield down-played his authority and attempted to show that his workwas simple and easy,' involving no independent discretionor judgment. However, his description of his job, particu-larly on cross-examination, is instructive.Hartield testified that his work as department managerinvolved the following, among other things: He inter-viewed five or six persons for employment and made rec-ommendations, and one of them was followed when GregSeaton was hired 38 The sporting goods department admin-istrativelywas aligned with the adjacent departments oflawn and garden, and toys, with those latter departmentsbeing managed by Brian McMillan. Work schedules for alldepartments were prepared by McMillan, who had twoemployees in his department .3 Although Hartfield did no36 Corroborated by Douglas37 Between$1,000 and$2,000 per year38Hartfield said he told Jorgenson,"I think this person is all right forhire."Hartfield went on vacation shortly thereafter,and when he returnedSeaton was working in the carpet departmentLewis crediblytestified thatHartfield alone made the decision to hire Seaton, that no member of thestaff talked with Seaton until after he was hired Lewis said Hartfield select-ed Seaton from among two or three applicants Lewis said he never sawSeaton's application;and he said he first saw Seaton about 3 days after hewas hired.As discussed elsewhere herein, Watts was responsible for obtain-ing Seaton to work in the carpet department when Seaton was laid off fromthe sporting goods department during Hartfield's absence.39McMillan credibly testifiedA I had two and, to my knowledge,there was two in the SportingGoods areaQ. Did these employees work and sell in all three departments9A Yes. They werecompletely mobilework appraisals while in the sporting goods department, hefilled out one on Joyce Holland while he was display man-ager40 Douglas told Hartfield to redo it because he ap-praised Holland too highly, but Hartfield did not redo it.On October 19 Hartfield was told by Stotts that he hadauthority to hire and fire, but he had never been so told atany other time41 Hartfield said he counted basics, record-ed markdowns and markups, and "did some VCB's" (ven-dor charge-backs, which is a method of instituting return tovendors of defective merchandise). He said he filled outforms for registration of boats and trailers,42 did somehousekeeping in the department, stocked shelves, and putup displays. Hartfield said the three departments (sportinggoods, lawn and garden, and toys) were grouped togetherin order that one department manager would be present atall times, and that some of the time during each week hewas that manager. He said it was necessary to have a de-partment manager available to approve checks, make re-funds, and hear customer complaints. Hartfield said he at-tended all department manager meetings, made his owndecisions on how to sell and to display merchandise, direct-ed salesmen in their work, and made work assignments toemployees. Hartfield testified that the department was a"mess"when he took it over; that his predecessor was re-missin keeping up the basics and VCB's, there were prob-lems with boat registrations, and there were customer com-plaints that had not been corrected. Hartfield said heattempted to correct the situation, but one customer waslost in the process. He testified he went on one businesstrip for Respondent, which lasted 3-1/2 to 4 days. He said:The purpose of it, as I understand it, is to introducesporting goods people in Montgomery Ward-this in-cludes department managers and merchandise manag-ers and direct managers, that sort of thing, to newlines of sporting goods that will be coming out in thefollowing year.43Q Could you explain why these employees were allowed to workand sell in all three departments9A.Well, it was a matter of convenience really. We shared the em-ployees knowing that if one employee was to be ill in one departmentwe could use someone from that department to readily fill in. Schedul-ing was easier in that respectQ. It was a matter of coverage on the floor9A Coverage, yes And it was designed to have a department manag-er there in the three departments for just about every hour that thestore was opened, to approve checks, handle complaints, such as that.Hartfield is not credited in his testimony that he did not consult with Mc-Millan relative to schedules Hartfield said he "guessed" McMillan was hissupervisor, but that testimony is contrary to the record, and it is not cred-ited.40 Display is a nonsellmg department41This was Hartfield's testimony on cross-examination, elicited after hedenied ever having been so told by Stotts,and after being shown his earlieraffidavit.42 Douglas is credited in his testimony that only the departmentmanager(here,Hartfield) was given authority to obtain (governmental) approval toresister boats and trailersDouglas' testimony is corroborated by Lewis3Lewis credibly testified about Hartfield's trip-Q. (By Mr Michas) Prior to Mr. Hartfield going to Tantara, did youhave a talk with him9A Yes, I did. Just prior to Terry Hartfield leaving for Tantara, hecame to see me and he wasvery, very newin the department.I think hewas a little apprehensive as to what he was going for, why he was going,what he was going to do. He asked me if he could buy anything while MONTGOMERY WARD & CO.Hartfield testified that he, and he alone, conferred withRespondent's merchandiser based in Denver when sport-ing goods were discussed; that he alone took any criticismconcerning basics; that whether the department makesmoney or not "fell mostly directly on my shoulders"; thathe managed every phase of the department to fulfill salesand profit goals, and everything to further those goals; andthat he did the necessary training of employees in his de-partment.Hartfield stated that he was told by Stotts in August,September, and October that he was not performing satis-factorily in his job, and that Lewis put him on probation inearly September.44 In August or September, Lewis toldHartfield:And he was very critical of the fact that my basicswere in late, and he told me that I wasn't pushing RonSkidmore enough. He told me that if Ron Skidmorewasn't doing the job, I should come and tell him, Mr.Lewis, and he would take pare of it.Hartfield replied:JUDGE STEVENS: Did you say anything to him aboutthe-pushing of Skidmore?HARTFIELD: Yes, as a matter of fact, I did. I said thatI felt that Ron Skidmore was doing a fairly good job;that was about it.Hartfield testified that he ignored the criticism by Lewisand that, some time later, he was criticized and talked toby Stotts. He said Stotts told him that he should be moreaggressive, and:The second specifiic thing I remember was that it wasbrought up, the name of Ron Skidmore, and he said,"Get after Ron Skidmore and make sure he does thework," carries the load. I don't remember anythingspecific other than that.Q. I notice on your appraisal, it's marked less thansatisfactory in the area of supervision. Was that dis-cussed with you by Mr. Stotts or Mr. Lewis?A. Yes, I think it was discussed by Mr. Lewis.Q.What did he say? Do you recall?A. He used some examples of how one time I thinkhe saw Ron Skidmore with his hands in his pockets.He used the example about one time he walked overhe was there. I said, "Well, why don't you get your open to buy and wewill take a look at it and see what you have got to spend." We took alook at it, and I believe we decided that he could spend a particularfigure. I want to say $2-thousand. I may be wrong. If he saw somethingthere that was real good and would be good for Christmas and/or thefall season, we discussed it. I tried to caution him on some of the thingsto stay from, that I thought were good, bad, nonetheless. We dis-cussed it a little bit, came up with a dollar figure that Terry could spendwhile he was in Tantara Just took a look at his open to buy and soforth.Q He had authority to buy at the meeting; is that correct?A. Yes.44 The attachment to Hartfield's appraisal, Resp. Exh. 11, lists areas thatneeded improvement. Item 5 reads "Improve the department's ability torecognize and respond to customes [sic] immediately, i.e., every off the floorat once."197and it appeared that both Skidmore and Mark Walenetogether were not doing anything and he asked them"What are you doing?" and they said they didn't knowor didn't have anything to do, and answers like that.Q.What did he say so far as the performance wasconcernedvis-a-visthat situation? By that situation, Imean employees, salesmen, standing around withhands in their pockets?A. You mean what Mr. Stotts and Mr. Lewis said?Q. Yes, did they relate this to you?A. They said I should get these people to help me todo supervisor's tasks of counting basics and takingmarkdowns and markups and making sure they arebusy all the time.Hartfield said he ignored Stotts' criticism as he had ignoredLewis'.He further stated that, after the criticism, he wasspending about 60 percent of his time selling and 40 per-cent of his time doing other things.Stotts testified without contradiction or denial by Hart-field:I talked to him about, specifically, his productivityof the people he had in his department.Iagain remember Skidmore, -specifically, becausehe was a full-time man, and had been there quite sometime. I felt we weren't getting productivity out of Skid-more and/or Mr. Hartfield because the functions, theelements were just so atrocious, and I did discuss withhim that he should push himself and Skidmore. Let'sget the things going like it should be. I just didn't thinkhe was managing the department and his people, andtold him so.Lewis credibly testified that he repeatedly talked withHartfield about the latter's unsatisfactory work and onSeptember 4 prepared a memorandum (Resp. Exh. 14) out-lining his talks. Among other things, the memorandumstates "I asked him to look at his' organization and makechanges where necessary to get the job done."DiscussionAt the outset it is noted that Hartfield initially was reluc-tant to take the job of department manager of sportinggoods because of the burdensome nature of the "mundanepaper work" and other things that were involved 45 It took2 or 3 days for him to decide to take the job, and thedecisive factor was the fact that he would take more mon-ey-about $1,000 to $2,000 per year-than at his then jobas display manager. Although Hartfield testified that hiswork in sporting goods wasrabout the same as that of theprincipal salesman, Ron Skidmore, he later acknowledgedthat such was not the case. Had that been the case, theresubstantial wage increase. Clearly, Hartfield was taking anappreciable jump in responsibility and salary, and he wasaware of the serious nature of the job that was offered.It is also noted that Hartfield spent approximately 2weeks with the former department manager before the lat-45 He said he later discovered that even more was involved than he firstthought. 198DECISIONS OF-NATIONAL LABOR RELATIONS BOARDter left; that time was spent learning the job of departmentmanager.Such would not be the case if only a sales job wasinvolved. Further,Hartfield's training as a departmentmanager continued after-he took the job, at regular train-ing sessionsbased on the manual and other training mate-rial.Hartfield's exercise of supervisory authority and mde-pendent judgment are amply attested by his own testimo-ny. He coordinated work schedules with McMillan, 46 wasentirely responsible for the department's profit margin, di-rected salesmen in their work, recognized that his predeces-sor left the departmentin a "mess" andtried to correct thesituation, took one business trip and conducted businessinvolving independent judgment and discretion, managedevery phase of the department, and did the necessary train-ing of employees. Such functions clearly are supervisohal.Without a supervisor carrying out those functions, Respon-dent could not effectively run the 'department. ByHartfield's estimate,he was spending at least 40 percent ofhis time doingnonsellingwork involved in his position asdepartment manager. That was work that only he was au-thorized by Respondent to do. He was paid a 1 percentoverrideon all sales-made in the department, to compen-sate forthe responsibilities he had-and for the fact thatthose responsibilities reduced his selling time., Under suchcircumstancesit is clear, and.-found; that Hartfield was asupervisor as that term is used in the Act.Hartfield testified that he did not appraise Skidmore, butthatis immaterial since itis apparent that McMillan was ina far better position to do so than the -then recently pro-moted Hartfield. Such practice is common in business.Hartfield also testified that he never reprimanded, laid off,hired or fired any employee, but that statement is in errorsince;" as established by his own and by Lewis' testimony,Hartfieldalonemade the decision to hire Seaton. Further,Hartfield acknowledged that Stotts told him in Octoberthat he had authority to hire and fire. However, even if thestatement weretrue,arguendo,that is not diapositive of theissue, for severalreasons.First,Hartfield was in the job ofdepartmentmanagerbut a shorttime,and there is noshowing that any of those actions were required duringthat period of time, other than the action involving Seaton.Second, the record shows that Hartfield was not perform-ing satisfactorily in his job. Finally, it is notessential tosupervisory status that such authority be held or exer-cised.47 Thenaming offunctions in Section 11 of the Actthat may indicate supervisory status is in the disjunctive,not the conjunctive.C. Summary-Supervisorial StatusThe decision that Watts, Hardeman, and Hartfield 48were supervisors, as that term is defined in the Act, isgrounded on their own testimony. It is not necessary tolook elsewhere for a description of their duties and respon-46McMillan credibly testified that he and Hartfield, as department man-agers,had first choice of coffee and meal breaks. Employees thereafter wereassigned their hours.4Henry Colder Company,163 NLRB 105 (1967)48 And equally,Rosencrans,as discussed belowsibilities.However, there is other, abundant support forRespondent's contentions relative to the supervisoral statusof the three. (a).The.manual,unquestionably shows depart-ment managers to be supervisors. The three employees in-volved herein effectively acknowledged being told repeat-edly (39 times in the cases of Hardeman) that they weresupervisors when they acknowledged that,they attendedmeetings at least once each week devoted to training basedon the manual. (b) Stotts credibly testified that he viewedthe three as supervisors, and expected them to conductthemselves in accordance with the manual. No instancewas shown wherein Stotts treated any of the three differ-ently-from the manual requirements, or tolerated any devi-ation therefrom. (c) Lewis, credited elsewhere herein, testi-fied in manner similar to Stotts, and in language closelyparalleling the manual, when he stated that both Harde-man and Hartfield had total responsibility for their depart-ments, the'-personnel, assignment of work, and schedulingof hours therein. In no instance was it shown that Lewistreated any of the aforesaid three in anymannerdifferentlyfrom manual requirements, or tolerated any deviation fromthe manual.49General Counsel argues that the discharges of Watts,Hardeman, and Hartfield constituted 8(a)(1) violations be-cause the discharges "had such an effect on the unit that itchilled all union activity from the discharges- to the pre-sent." That argument has no support, in law or fact. Wereit found that the discharges were occasioned by the dis-chargees' refusal-to comply with a.request by Respondentthat they interfere with employees' protected activity, pos-sibly violations of Section 8(a)(1) could be found.Tallade-ga Cotton Factory, Inc.,106 NLRB 295, enfd. 213 F.2d 208,(C.A. 5, 1954);Eastman Broadcasting Company, Inc.,188NLRB 80 (1971). However, it is-clear that the dischargessolely',were because the three supervisors refused to, discon-tinue the wearing of union buttons following aarning.The record is devoid of any indication that Respondentattempted in any manner to use the three supervisors asinformants against, or destroyers of, the Union. To thecontrary, the prounion views of the three were well knownto Respondent. They would be most unlikely prospects fora Trojan horse effort. The record does not support the re-quested 8(a)(1) violations.Eastman Broadcasting Co., supra.General Counsel's witnesses testified that all departmentmanagers punch timeclocks. Respondent contends that re-quirement is solely in order to simplify compliance withwage and hour laws. The point is of no weight, in view of49 Respondent argues in its brief that its department managers are "mana-genal employees" and therefore are excluded from the provisions of the Act,and citesN L R B v Bell Aerospace Company, Division of Textron, Inc,416U S 267 (1974), as its authority The Supreme Court inTextronheld that"manage"rial employees" are not covered by the Act, but it remanded thecase to the National Labor Relations Board "to permit the Board to applythe proper legal standard in determining the status of these buyers." TheBoard has applied no such "legal standard" to the status of retail storedepartment managers, hence there is no specific precedent on which to relyin assessing the argument of Respondent hereinIt is considered neither necessary nor desirable to-make suchan assess-ment in this case As shown above, the department managers involved inthis controversy clearly are supervisors as that term is used in the Act, andtherefore specifically are excluded from the provisions of the Act. Respon-dent's argument, while of interest, need not be met for resolution of thiscontroversy MONTGOMERY WARD & CO.the above-described facts showing supervisonal status. Thefollowing facts further support this finding. (a) Departmentmanagers are salaried, whereas salespeople are on a hourlywage basis. (b) Department managers receive a 1 percentoverride on all department sales, which salespeople donot.50 (c) Respondent maintains and follows a separate payscale for department managers (Resp. Exh. 28). Such payguides are not maintained for salespeople. (d) The evidenceshows that Watts, Hardeman, and Hartfield all earnedmore than any of their salespeople.General Counsel points to the fact that the employeesinvolved herein all voted in the election, and that, there-fore, Respondent did not consider any of them to be super-visors. However, such voting does not determine superviso-ry status.PrestoManufacturing Company,, 168NLRB 1073(1968).It isfound that paragraph VI(b) of the complaint is notsupportedby the,evidence.D. Alleged Violations of the Act(a) Paragraphs V(e) and V(k) were withdrawn by Gener-al Counsel during the hearing -herein.(b) Paragraphs IV and V of the amended consolidatedcomplaint,Cases - 27-CA---4091 and 27-CA-X1124,. wereamended to allege in paragraph IV that Douglas J. Muir isregional employee labor,relations manager of Respondent,and to allege in paragraph V that:On or about the last week of February, 1974, Respon-dent acting by and through its agent, Douglas Muir,threatened its employees that it might liquidate theFort Collins store should the Union be successful in itsorganizational campaign.The aforesaid two amendments were omitted from theamended consolidated complaint, Case 27-CA-4305. Re-spondentarguesthat the alleged violation of Section8(a)(1) of the Act involved in said paragraphs IV and Vshould not be considered. That argument is not accepted,because the matter was fully litigated at hearing, and Re-spondent is not prejudiced. Eugene Noyes, a commissionsalesman forRespondent, testified that, in late March orearly April, he and five' other- employees met with Muir,Douglas, and Stotts. Noyes testified:Well,Mr. Muir, he was the speaker conducting themeeting and he stated that we were there-he wasthere for a reason, because they had a problem withthe store, and he was there to rectify that and also tostop the union if at all possible. He stated that theunion wouldn't be any good for any of the employees,that the union would' cost the employees, and thatthey would only give the employees the money thatthey wanted them to be given and not what the unionthought they should give them, and furthermore, if theunion got in and they wanted to, they could close thestore.-50 An override is not necessarily controlling in determining supervisorystatus, but it may be, and has been, a factor of considerable importance.Henry Colder Co., supra199Muir denied the threat to close the store. Noyes said Wil-lard was one of the employees, present when the allegedstatement was made. Willard testified at length, but shewas not asked, nor did she testify, concerning the allegedmeeting and statement. Louis Brown testified concerning ameeting in early 1974, but he was unable to give an approx-imate date. His testimony_ was rambling and lengthy, andalmost entirely different from that of Noyes, except thesingle statement that Muir was alleged to have made:THE WITNESS: "No union is going to tell us what wemust pay. In the first place, a union is going to have tonegotiate with us. Whatever a union gets, it must cometo us," speaking of the Montgomery Ward Companyas us, "even if it means closing this store down."Because of the vague nature of Brown's testimony, and itsessential difference from that of Noyes, it is given weight.Based upon observation of the witnesses and their demean-or on the stand, and upon the absence of support for thealleged statement, Muir is credited and it is found that thisallegation of the complaint is not proved.(c)Paragraph V(a), (b), and (c) of the complaint allegecertain 8(a)(1) violations by Stotts. The employees involvedin those allegations have been found, above, to be supervi-sors, hence the allegations are not violations of the Act.(d)Paragraph V(d) of the complaintallegesthat, on orabout March 27, Stotts interrogated an employee concern-ing union activities.The employee involved in this allegation is Lois Miller,manager of the ladies accessories department. She testifiedthat Stotts interrogated her on March 27, concerning theUnion.Miller testified that Stotts called her into his officeMarch 27:A. First he asked me what I thought of the union,and-I told him I was for it,'and then he brought outthe La Junta contract, and he said I shouldn't have topay to work at Wards, and if theunioncame in thecompany, people who wanted to advance at Wardswouldn't be able to.Q.Was anything else said in the conversation?A._He asked me if I had any complaints, and I toldhim yes, men and women in the store did identicalwork, but were not paidthe,same wages.Then heshowed me the paper work- that showed how the menwere paid based on the items in the department.Stotts did not deny the statements attributed to him byMiller. In view of Stotts' union animus as shown herein,and in view of the circumstances surrounding the conver-sation, Stotts' interrogation was coercive. The only ques-tion is whether Miller was a supervisor at the time of theinterrogation.Miller was manager of the ladies' accessories departmentuntilMay 1974. Two part-time salesgirls worked in the de-partment during lunch and break periods and at night.Their hours were scheduled by Miller, subject to approvalby Douglas, In May 1974, Millerbecame managerof boys'wear.At the time Miller was department manager of ladies'-accessories her working hours were 9 a.m. to 6 p.m. She 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that she kept the basic book, conducted sales pro-motions, and sold. She said she assigned work to the part-time employees and made evaluations of the work of thoseemployees. However, the evaluations were made togetherwith the manager of the fashions department, where thepart-time employees regularly were employed. Miller testi-fied that=She exercised independent judgment in orderingmerchandise for her department, but that the orders "canalways be changed." Miller attended the Saturday meet-ings held by Stotts with all department managers and wenton one brief business trip to Denver. Generally, she per-formed the same housekeeping and record-keeping tasksthat other department managers performed.The status of department heads employed by Respon-dent has been the subject of litigation in several cases. Theearly parameters of the problem were established inMont-gomery Ward & Co., Inc.,93 NLRB 640 (1951). The depart-ment heads there performed the same duties as rank-and-file employees, worked the-same hours, and punched atimeclock; however, they did have a higher rate of pay.Their supervisory duties consisted of transmitting instruc-tions to employees from the general or assistant store man-agers and leading the less experienced workers. In someinstances the department heads had no 'employees to su-pervise; there were 18 department heads but only 20 em-ployees. Given those factors, as well as the absence of evi-dence that the department heads had the power toeffectively recommend the hiring, promotion, transfer, dis-charge, or discipline of employees, or that they had beeninformed that they possessed such authority, the Boardfound the department heads were not supervisors.Subsequently, inMontgomeryWard & Co., Inc.,187NLRB 956, 962 (1971), two new probationary departmentheads were found to be supervisors. In contrast to the pre-vious case, these two supervisors made out work schedulesfor, and supervised the work of, other employees (subjectto the, approval of a supervisor) and they attended a super-visory meeting. The Board found that they had the titleand were in the role of a supervisor "lacking only the com-pletion of the probationary period to consummate theirstatus ...." Significant was the fact that they actuallywere supervising other employees and "participated inother supervisory functions . . . ." This decision was of-fered by Respondent in a subsequent case,MontgomeryWard & Co., Inc.,198 NLRB 52 (1972). However, the Ad-ministrative Law Judge found that the facts set out inMontgomery Ward & Co., Inc.,187 NLRB 956 (1971), werenot detailed enough to allow for accurate comparison andthat he thus was not bound by that determination. TheBoard affirmed the Administrative Law Judge's decisionthat it was significant to ascertain what, if any, supervisorypower had been exercised, that is, whether the departmenthead either possessed or exercised the authority to"`effectively recommend' or `responsibly direct' within themeaning of the Act, or was more than a leadman-typerank-and-fileemployeewhose judgment was valued,sought, and considered." Those department heads found tobe supervisors actually supervised from six to eight em-ployees, were exempt from wage and hour law (salaried),made about $100 more than supervised employees, andhad exercised the right to hire. Those department headswho had been involved in supervisory work only in an inci-dental and on a sporadic basis were found not to be super-visors.It is thus seen that the Board's ascertainment of supervi-sory status is' not determined by title, attendance at man-agement meetings, or added responsibilities that any moreexperienced employee might be assigned.'A rank-and-fileemployee cannot be turned into a' supervisor "by givinghim a title and theoretical power to perform one or more ofthe enumerated supervisory, functions ...." 51 Thus, al-though such factors may be helpful indicia, the key factorsthe Board has chosen are the existence of power to (a)"effectively recommend" with respect to hiring, firing,transfer, etc., and (b) "responsibly direct" the work andschedules of supervised employees in more than,-an inci-dental way. As for the former, it is important, although notnecessarily determinative, that this power to make recom-mendations has been exercised. Also considered is the im-port management accords such recommendations. As forthe latter factor mentioned above, it is essential to the car-rying out of this supervisory duty that there be employeesto supervise on more than a casual, sporadic basis.Applying the foregoing principles to the case of LoisMiller, it is seen that she cannot be found to be a supervi-sor, since she had no employees to effectively supervise.Her hours were 9 a.m. to 6 p.m., and the only times theemployees came to her department-from the fashions de-partment were times Miller was away from the floor; i.e.,during meal times and at night. It is apparent that thesalesgirlswho assisted Miller were assigned to, and (pre-sumably) were supervised by, the manager of the fashionsdepartment.So far as Respondent's managerial argument is con-cerned (discussed above), the record does not'contain factsadequate for a finding that Miller was a "managerial em-ployee," even if the argument were accepted.It is found that this allegation is supported by the record.(e)Paragraph V(f) of the complaint alleges that, on orabout March 28, Stotts asked an employee to discouragefellow employees from supporting the Union and threat-ened that employees would,not be permitted to advance tomanagement positions if the Union were selected as theemployees' collective-bargaining representative.Frank Austin testified that he is a commission salesmanfor Respondent and that he was called in to Stotts' officeMarch 28 or 29. Austin testified:A. Yes,he told me that if 'you belonged to theunion,you couldn't go up in management,and so atthat time I asked him if Jim Kavet could become amanager, and he said no. Then he changed his mindand said that he didn't think so, but it wouldn't bevery likely.THE COURT:Who is Jim Kavet?THE WITNESS: Jim Kavet was the man that worked inplumbing and hardware,or plumbing.At the time hewas a commission salesman and he wanted to go up tomanagement and he was a very good friend of mine51N.L R'Bv SouthernBleachery &PrintWorks,Inc,257 F.2d 235 (C.A.4, 1958). MONTGOMERY WARD & CO.201and he wanted to go to the management training pro-gram and become a manager for Montgomery Ward,and that's the reason I was very curious about it atthat time.THE WITNESS: To the best of my recollection when Icamein he asked me if I would talk to some people inthe store and to try to convince them that it was betterfor the store not to go to the union at the time... .Stotts denied the statements attributed to him by Austin.Stotts acknowledged that he talked with Austin aboutthe Union, showed him two contracts with unions at otherstores,and suggested that Austin talk with employees at_other stores about the Union.Based upon Stotts' rather extensive conversation withAustin about the Union, Stotts' obvious interestin seeingthe union movement defeated, and the appearance and de-meanor of the witnesses, Austin is credited. It is found thatthe statements made by Stotts to Austin were coercive andin violation of the Act.(f)Paragraph V(g) of the complaint states that, on orabout October 16, Respondent coerced its employees in theselection of employee members of the Union's bargainingcommittee, by refusing to negotiate with the employeeswho had been selected.On October 16 at 7:10 p.m., Respondent and the Unionmet in Fort Collins for a bargaining session. Present wereScheidt,Muir, Stotts, and Douglas for Respondent;Thorne and Rafsky for the Union; and Hardeman, Watts,and Austin for the employees. Hartfield came into themeetingafter it started. Respondent's Exhibit 8 is a copy ofMuir's notestaken at the meeting. It shows, in support ofMuir's testimony, Respondent's position relative to bar-gaining. That position is, as shown in the notes:Scheidt:While were waiting let me explain to youone our initial position.We don't feel we are legallyobligated to bargain over or with super's and we feelMrs. Hardeman and Mr. Watts are super's. As suchwe're willing to meet and bargain and prepared to doso now, just won't proceed' as long asWatts andHardeman in the room and on your committee.Thome: Are you refusing to bargain?Scheidt: Only insofaras ifthey [Watts and Harde-man] are present in room on your committee, theyleave, we'll bargain.The Union disagreed with Respondent's position and at7:47 p.m. the.meetingwas discontinued upon Thorne'sstating "You'll be hearing from us, let's go."The record shows 52 that Respondent remained willing tobargain with the Union at all times relevant herein, andmade specific offers pursuant to that willingness, subject tononparticipation in the bargaining process, of supervisorypersonnel.Watts, Hardeman, and Hartfield have been found to besupervisors, as discussed above. It is clear from the record,and from Muir's notes, that Respondent did not refuse to52G.C. Exh. 12-26.bargain; rather, it refused to bargain only so long as itssupervisors were present. At no time did Respondent ob-ject to the presence of Austin, who was not a supervisor.Supervisors are outside the provisions of the Act. Beingin a position close to management,it isreasonable andproper for Respondent to refuse to bargain with its super-visors. Such refusal is not coercive, nor is it in violation ofthe Act.53(g)Paragraphs V(h) and (j) of the complaint allege thatStotts threatened employees on or about October 19 andNovember 2 because of their union activities. Respondentmoved at hearing to dismiss those two allegationsbecauseno testimony or evidence was introduced in support there-of. That motion hereby is granted. Paragraph (h) involvesWatts, Hardeman, and Hartfield, found herein to be super-visors.No evidence was introduced in support of (j).(h) Paragraph V(i) of the complaintallegesthat, on orabout November 2 and 4, Stotts ordered employees to re-move union buttons.Steve Baker,a salesmanfor Respondent, testified that,on or about November 21,54 Stotts told him to remove theunion buttonon hislapel.He said he removed the button.Stotts denied the allegation.Baker was uncertain about the date of the incident, butwas positive that he was told he could not wear the button.Stotts testified that he had a store policy against store man-agers wearing union buttons, but the policy did not reachnonsupervisory employees. However, Stotts acknowledgedasking Baker about the button, and flipping the button, orBaker's lapel, with his hand. Such action clearly is coercive,in view of Stotts' acknowledged opposition to the Union,Stotts' position as store manager, and the inherent threatembodied in Stotts' action in confronting Baker in suchmanner.The case ofUnited Parcel Service, Inc.,195 NLRB 441(1972), cited by Respondent, is inapposite. The button inthat case was a union office campaign button, and the pro-hibition affected only uniformed drivers. The Board heldthat protected activity was not involved, and relied princi-pally on the fact that the limitation was directed to thewearing of a complete, proper uniform during work time-no attempt to interfere with intraunion activities wasfound. Here, there was direct interference with union orga-nizational activity, which is quite a different case. Underthe circumstances, Baker is credited and the allegation isfound supported by the evidence.(i)Paragraph VI(a) of the complaintallegesthat, on orabout May 7, Respondent discharged Rosencrans becauseof his union activities.Rosencrans resigned from his job May 6, 1974. It is Gen-eralCounsel's position that Rosencrans was entitled to 2weeks' pay thereafter. There is no contention that Rosen-crans was unlawfully discharged; rather,it iscontendedthat he was discharged 2 weeks prior to the expiration ofhis resignation notice.53 Buckeye Village Market, Inc,175 NLRB 271 (1969);General ElectricCompany,173 NLRB 253 (1968),KennecottCopper Corporation98 NLRB75 1952),Douglas Ancraft Company, Inc,53 NLRB 486 (1944)5Baker saidhe was dust "guessing" about the date, but it was "aroundNovember " 202DECISIONSOF NATIONALLABOR RELATIONS BOARDRosencranswas employed by Respondent for approxi-mately 5 years and, when he quit, he was manager of theauto parts department, which job he had-held about 3years. There were three other employees in the department,one part-time and two full-time.As did the other department managers involved herein,Rosencransdownplayed his role of department managerand stated "I feel I was dust another employee ...." Hetestified that his job included the following duties and re-sponsibilities,among other things: He sold,55 counted thebasic book, made out work schedules, stocked shelves, keptthe files, cleaned the department, ordered parts,56 evaluat-ed employees,57 brought merchandise to the floor, checkedwithmanagement to ascertain- why employees failed tocometo work, instructed employees on how to sell, attend-ed departmentmanagers'meetings,distributed sales quotesto salesmanafter receiving them frommanagement, main-tained gross profit for the department, traveled to mar-ketingmeetings,approved checks up to $75 or $100, ap-proved refunds up to $50 or $100, and interviewedemployees after they were hired by management and be-fore they were scheduled for work. Rosencrans said he hadmade recommendations for hire, but his recommendationswerenot followed: he asked that an employee be transfer-red, but the transfer was not made; he complained toDouglas about an employee who refused to count the basicbook, but Douglas would do nothing about the complaint;he caught a boy stealing in his department, but Douglastold Rosencrans to mind his own business.Stotts testified as follows:Q. Mr. Stotts, would you describe what the dutiesand responsibilities were of Mr. Rosencrans in his jobon May 6, 1974?A. Department manager's responsibility in 61, au-tomotive department, is to run an organization, peo-ple,merchandise,sales,inventory controls, directionof work of other people, teach, training, showing otherpeople in methods of sales, inventory controls, proce-dures and policies that is giving training meetings ofdepartment managers to communicate to their otherpeople, buy and sell merchandise, control inventoriesin line with sales and other individual respective de-partments,' merchandise presentation whether it is in-viting, following the Company plan, attend promo-tional and advertising meetings, decide items to bepromoted in bulk, total running of a little store withinthe big building is the easiest way I can explain Mr.Rosencrans' responsibility as a department manager,as I understand it, in my experience with MontgomeryWard & Co. These responsibilities are shown andtaught and discussed at meetings at which Rosencransattended.Douglas and Lewis testified in general concerning theduties and responsibilities of department managers.55He said sales occupied about 75 percent of his time56Based upon previous years' sales Amounts sometimes changed by themerchandise manager57 Sometimes changed by management when the evaluation was consid-ered too highDiscussionGeneral Counsel elicited much information from his wit-nesses, including Rosencrans, intended to show that, al-though Respondent alleges that department managers haveand exercise supervisorial control over their departments,those managers in fact are tightly controlled and exerciseno independent judgment. Rosencrans testified that he hadno authority to hire, fire, grant time off, discipline, orotherwise control the employees in his department.Stotts explained Rosencrans' duties and responsibilities,which closely parallel those set forth in the manual. Therewere three salesmen in Rosencrans' department. He deniedtraining those salesmen, but he also testified that he in-structed them-in salesmanship. He said management could,and occasionally did, change the hours he scheduled em-ployees to work, but he said he did preparethose schedulesand that, usually, they were followed as he prepared them:He testified relative to tasks that he assigned to salesmen.He received a 1 percent override on all sales in his depart-ment, regardless of who made them. He said he did notinterview prospective employees, or hire and fire them, buthe did state that new employees were sent to him, and heinterviewed them prior to their going to work. He said hisappraisals of employees were subject to change by manage-ment, but the fact remains that he appraised those employ-ees, found them satisfactory or unsatisfactory, and dis-cussed the appraisals with those appraised. He disparagedhis training, but it is clear that he attended regular depart-ment manager meetings at which the manual was dis-cussed. He also disparaged his authority to exercise inde-pendent judgment, but Stotts credibly testified thatRosencrans regularly bought merchandise for his depart-ment and maintained his own inventory.58It is difficult to imagine a more sensitive supervisory re-sponsibility than that of regularly appraising employees,and Rosencrans acknowledged he performed that function.Such appraisals directly and immediately affect the liveli-hood of a salesperson, and the, effect can long outlive em-ployment with Respondent. The fact thatmanagementcan, and occasionally may, require that appraisals be re-done because they are, too ,.high, or can, and may, makesome changes, is immaterial. Notice is taken that such ap-praisal change is common practice by private and publicemployers.It is apparent that Rosencrans was the "boss" of his de-partment. He scheduled hours, assigned tasks, interviewedemployees before they went to work in the department,appraised those employees, worked longer hours than hissalesmen, was on a salary, received an override on all salesin the department, did all the bookwork, and spent at least25 percent of his time (by his estimate) doingnonsellingwork. Any salesman working in the department under suchan arrangement could not help but know that Rosencranswas his supervisor.Finally, Rosencrans regularly was appraised by manage-ment, as a department manager 59 Respondent's Exhibit 3is his appraisal dated April 4, wherein he is rated "S"-onss The fact that inventory was controlled is immaterial No store has, orlon^ can have, uncontrolled inventory5As are all department managers MONTGOMERY WARD & CO.203"Develops competentsalespeople" and "Stimulates thesalesperformance of salespeople." His overall appraisalwas satisfactory. Under the heading "Suggestions for Im-provement" is the remark "George needs to work at im-proving his sales force. He needs to continue to train, stim-ulate, and set objectives for his sales people." The appraisalis signed by Douglas and Rosencrans. Rosencrans said hediscussed the appraisal with Douglas.In view of Rosencrans'status as a supervisor,he is notcovered by the Act, and Respondent did not violate Sec-tion 8(a)(1) and (3) as alleged in paragraph V(a) of thecomplaint.60(j)Paragraph XV of the complaintallegesthat, since onor about October 16, Respondent has refused to bargainwith the Union.Muir credibly testified that he met with Thorne on Au-gust 28:Thereafter, we tried to settle this case and a settle-ment agreement was consummated,and Mr. Simons,the union attorney, and I talked, and I agreed to go toDenver to pick up their proposals because I still hadthe Dallas appointment.Idrove from Fort Collins to Denver to Local 7'soffice, I think it is on Colfax Avenue, I am not reallysure, and Dan Thorne was in the office with Mr. Hart-field and Ms. Miller. As I recall, that's the three peo-ple there. He handed me three copies of his proposal.We'chatted about what each other was doing, and hewas going to Europe, and I left about five minuteslater.I did not open up the proposals, did not read them.There was no discussion whatsoever about them. Hestated he wanted to meet in September, and gave ussomedates which I referred to Mr. Scheidt.Therefore, a meeting was scheduled for September,and Dan had to go to Europe suddenly.JUDGE STEVENS: Dan Thorne?-THE WITNESS: Yes, Dan Thorne, and that meetingwas scratched, and the next time the parties all couldget together was that October 16th, 18th, whatever itwas.Q. (By Mr. Michas) How much time did you spendat the union office that day?A. From the time I entered and until the time I left,I doubt if it was ten minutes.The next meeting was October 16, the circumstancesconcerning which are discussed in paragraph(f) above.As previously discussed, it is quite clear that Respon-dent's refusal to bargain was predicated solely upon thepresence of its supervisors at the bargaining table. Respon-60 Having found that Rosencrans was a supervisor,it is not necessary tomake findings relative to the facts of his discharge However,it is noted,parenthetically,that Respondent has neither policy nor practice concerningnotice to quit;that quits are on a case-to-case basis It is also noted thatDouglas,an impressive witness who is credited,stated that he left Respon-dent the day he resigned,and that it is common for department managers todo the same thing. Finally,an experienced successor to Rosencrans wasimmediately availabledent told the Union that it would bargain if those supervi-sors left the room.Supervisors are a part of management, and arefusal tobargain with themismanagement's prerogative." Respon-dent did not violate the Act when it stated its position tothe Union, and when it held to that position thereafter.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondenthas engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom, and to take certain affirmative action designedto effectuate the policies of the Act.CONCLUSIONS OF LAW1.Montgomery Ward & Co., Incorporated, is, and at alltimesmaterial herein has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Retail Clerks Union Local No. 7, chartered by RetailClerks International Association, AFL-CIO, is, and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.3.By asking an employee to use his influence to discour-age fellow employees from supporting the Union, bythreatening that employees would not be permitted to ad-vance to management positions if the Union were selectedas the employees' bargaining representative, by ordering anemployee to remove a union button, and by interrogatingan employee concerning her union activities, Respondenthas engaged in unfair labor practices in violation of Sec-tion 8(a)(1) of the Act.4.Respondent did not, through alleged conduct, violateSection 8(a)(1), (3), and (5) of the Act, as alleged in para-graphs V(a), (b), (c), (e), (g), (h), and (1), VI(a) and (b), andXV of the complaint.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:SiBuckeye Village Market, supra, General Electric Co, supra, KennecottCopper Corporation, supra, Douglas Aircraft Company, supra 204DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER62The Respondent, Montgomery Ward & Co., Incorporat-ed, Fort Collins, Colorado, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Retail Clerks UnionLocal No. 7, chartered by Retail Clerks International As-sociation, AFL-CIO, or in any other labor organization,by asking an employee to use his influence to discouragefellow employees from supporting said Union, by threaten-ing that employees would not be permitted to advance omanagement positions if said Union were selected 'as theemployees' bargaining representative, by ordering an em-ployee to- remove a union button, and by interrogating anemployee concerning her union activities.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labor or-ganizations, including the above-named organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Take the following affirmative action, which it isfound will effecutate the policies of the Act:(a) 'Post at its Fort Collins, Colorado, operation copiesof the attached notice marked "Appendix." 63 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 27, after, being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that the notices are not altered,defaced or covered by any other material.(b)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.62In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.63 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"IT IS FURTHER ORDERED that paragraphsV(a), (b), (c), (e),(g), (h), and (l), VI(a) and (b), and XV of the complaint bedismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had an opportunity topresent evidence and state their positions, the National La-bor Relations Board has found that we have violated theNational Labor Relations Act and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from the exercise of any such activities.WE WILL NOT discourage membership in RetailClerks Local No. 7, chartered by Retail Clerks Inter-national Association, AFL-CIO, or in any other labororganization, by asking employees to use their influ-ence to discourage fellow employees from supportingsaid Union, by threatening that employees will not bepermitted to advance to management positions if saidUnion is selected as the employees' bargaining repre-sentative, by orderingemployees to remove union but-tons,and by interrogating employees concerningunion activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights to self-orgainization,to form, join,or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing,to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom any or all such activities.MONTGOMERY WARD & CO., INCORPORATED